DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 14-29 are pending, claims 1-13 having been cancelled and claims 27-29 having been withdrawn.  Applicant's response filed June 15, 2022 is acknowledged.
Claims 14-26 will be examined on the merits.

Claim Objections
The objection to claim 14 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more that the judicial exception itself – here, claims 14-26 are directed to a system, which are statutory categories. The claim(s) recite(s) an abstract idea, falling within the grouping of either “Mental Processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion” or “mathematical concepts, mathematical relationships, mathematical formulas or equations, mathematical calculations.”  Specifically, the series of steps of claim 14 are the cleaning steps which are required for the installation cleaning process and model descriptions of cleaning efficiency for each cleaning step, determining an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module.
  This judicial exception is not integrated into a practical application because Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it’, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and there is still no improvement to a technology or using the judicial in some “meaning way beyond linking the use of the judicial exception to a particular technological environment.” The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite a “process controller,” “memory which stores process cleaning information,” an “auxiliary module,” “a process planner,” and “a communications network.”  While the claims recite hardware elements, these limitations are not sufficient to qualify as being “significantly more” than the abstract idea.  The “auxiliary module” is understood to be merely conventional industrial equipment, such as storage containers, pumps, etc. (see Specification paragraph [0046]).  It is unclear what a “process planner” and a “process controller” are because the Specification does not define or explain what either are (whether they are physical objects, digital representations, computer components, or anything else).  Furthermore, the Specification does not even disclose “memory,” let alone “memory which stores process cleaning information.”  Because the Specification does not explain or define what a “process planner” and a “process controller” are, said additional elements are simply understood to be a generic “unit.”  The “communication network” of claim 25 is considered to be no more than a generic network used exchange data and information (see Specification paragraph [0032]).  As discussed earlier, the “memory which stores process cleaning information” is not recited in the Specification and is understood to merely be a generic memory.  The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 79 Fed. Reg. 74624.  Therefore, since there are no limitations in the claims that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The rejection of claims 22 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, from the previous Office Action are withdrawn based on Applicant’s amendments. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite “memory which stores process cleaning information” and “a process planner which accesses the cleaning process information stored in the memory.”  Support could not be found in the originally filed Specification for said recitation.  Applicant is requested to indicate with particularity where support can be located for said recitation.
Claim 14 has also been amended to recite “a process controller” and “a process planner” from “a process control unit” (recited in originally filed claim 15) and “a process planning unit,” respectively.  While support could be found both in the originally filed Specification and claims for the recitations “a process control unit” and “a process planning unit,” support could not be found for Applicant’s amendments to “a process controller” and “a process planner.”  Applicant is requested to indicate with particularity where support can be located for said recitations.
Claims 15-26 are rejected for depending on rejected claim 14.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite “a process planner.”  It is unclear what a “process planner” is intended to encompass because the term “process planner” is not recited in the Specification (see 112(a) rejection above).  It is unclear whether a “process planner” and a “process planning unit” are the same thing since Applicant has chosen to amend “a process planning unit” to “a process planner.”  It is unclear what a “process planner” is because the Specification does not define or explain what a process planner is (whether they are physical objects, digital representations, computer components or anything else).  Appropriate correction is required.
Claim 14 has also been amended to recite “a process controller.”  It is unclear what a “process controller” is intended to encompass because the term “process controller” is not recited in the Specification (see 112(a) rejection above).  It is unclear whether a “process controller” and a “process  control unit” are the same thing since Applicant has chosen to amend “a process control unit” to “a process controller.”  It is unclear what a “process controller” is because the Specification does not define or explain what a process planner is (whether they are physical objects, digital representations, computer components, whether the user can be considered a process control unit, or anything else).  Appropriate correction is required.
Claims 15-26 are rejected for depending on rejected claim 14.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14, 15, 18, 19, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al.
As to claim 14, Curran discloses a system for creating and implementing an installation cleaning process for a process installation (see Curran paragraph [0002]), the system comprising: a process controller and a memory which stores process cleaning information (see Curran paragraphs [0021], [0027], [0043]); process modules representing a process installation to be cleaned, said process modules storing respective self-description information relating to each respective cleaning property, and each process module being configured to transmit or share the respective self-description information (see Curran paragraphs [0019], [0027]-[0030] where Curran discloses various CIP objects and storing various operating parameters (read as self-description information relating to each respective cleaning property) in a library that can be transmitted or shared); at least one auxiliary module which provides auxiliary services for the installation cleaning process, the at least one auxiliary module being configured to transmit or share information about respective auxiliary services (see Curran paragraphs [0027]-[0030] disclosing various auxiliary modules that provide auxiliary services for the installation cleaning process that can be transmitted or shared); and a process planner which can access the cleaning process information stored in the memory, said cleaning process information comprising at least cleaning steps which are required for the installation cleaning process and model descriptions of cleaning efficiency for each cleaning step, the process planner being configured to determine an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module (see Curran paragraphs [0019], [[027]-[0030] and [0034]-[0043] disclosing libraries and models of cleaning steps and the process planning unit and determining an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module).
Regarding the recitation “wherein the process installation is cleaned via the cleaning-in-place process in accordance with the determined installation-specific cleaning schedule,” said recitation is considered an intended use and does not contain any structural limitations.  Furthermore, to the extent that said recitation has any structural limitations, Curran discloses that the system allows the user to determine a best practice with regard to their own system (see Curran paragraph [0006]) and it is inherent or reasonably expected that the process installation is cleaned via the cleaning-in-place process in accordance with the determined installation-specific cleaning schedule.
As to claim 15, Curran discloses that the system can further comprise a determined installation-specific cleaning schedule is supplyable to the process controller for execution (see Curran paragraph [0021]).
As to claims 18 and 19, Curran discloses that the self-description information of the respective process module can further comprise information relating to the respectively associated cleaning paths, via which values for cleaning-specific parameters for the respective process module and the associated cleaning paths based on model descriptions of the cleaning efficiency for each cleaning step are determinable (see Curran paragraphs [0029]-[0031] and [0039]-[0045]).
As to claim 22, Curran discloses that the cleaning process information can additionally contain information relating to substance constants of at least one cleaning agent utilized (see Curran paragraph [0041]).
As to claim 23, Curran discloses that the process planner can be configured to create the installation-specific cleaning schedule for each production process which is performed on the process installation (see Curran paragraph [0021]).
As to claim 24, Curran discloses that the process planner can be configured to create the installation-specific cleaning schedule dynamically as a function of at least the sensor data and adjusted parameters (read as the respective production) (see Curran paragraphs [0026]-[0027] and [0039]-[0045]).
As to claim 26, Curran discloses that the system is capable of simulations and as such is considered as being formed as a Cyber Physical Production System (see Curran Abstract).

Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al. as applied to claims 14 and 15 above, and further in view of U.S. Patent App. Pub. No. 2013/0019900 to Ehrmann et al.
Curran is relied upon as discussed above with respect to the rejection of claims 14 and 15.
As to claims 16 and 17, Curran discloses that the self-description information of the respective process module comprises at least a description of autonomous cleaning sequences, a description of interfaces used for the cleaning, a definition of cleaning paths and status information relating to the respective cleaning status of the respective cleaning paths and interfaces (see Curran Fig. 1, paragraphs [0019], [0022]-[0024], [0027] and [0029]-[0030] disclosing various phases, cleaning paths and status information relating to the respective cleaning status of the respective cleaning paths and interfaces).  Curran does not explicitly disclose that the respective dirt saturation of the respective cleaning paths and interfaces are included in the self-description information.  Ehrmann discloses that it is known in the art of clean-in-place systems to monitor the degree of contamination (see Ehrmann paragraphs [0043]-[0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the degree of contamination in the self-description information as disclosed by Ehrmann as is known in the art as well as to better control the operation of the CIP system to automatically determine when to initiate the cleaning (see Ehrmann paragraph [0045]).
As to claim 20, Curran discloses that the self-description information of the respective process module can further comprise information relating to the respectively associated cleaning paths, via which values for cleaning-specific parameters for the respective process module and the associated cleaning paths based on model descriptions of the cleaning efficiency for each cleaning step are determinable (see Curran paragraphs [0029]-[0031] and [0039]-[0045]).

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al.
Curran is relied upon as discussed above with respect to the rejection of claim 14.
As to claim 21, Curran discloses that the model descriptions of the cleaning efficiency for each cleaning step, which are contained in the cleaning process information, are stored in a database (see Curran (paragraphs [0007] and [0031]) where the database can be reasonably considered as being stored as a table (where it is well known in the art that information stored in a database can be stored as a table).
As to claim 25, Curran discloses that the system can be connected to a network, such as the internet (see Curran paragraph [0043]) and, as such, is understood that Curran discloses a communication network that is capable of an exchange of data and information between the process modules, the at least one auxiliary module, the process planner unit and the process controller. 

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to the 101 rejection, as discussed in greater detail in the above 101 rejection section, Applicant’s amendments regarding “a process controller,” “a process planner” and “a memory which stores process cleaning information” does not overcome the 101 rejection since said recitations do not appear to be disclosed in the Specification nor do said recitations provide additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Applicant’s arguments to Curran that Curran does not disclose the objects contain self-description information.  The process modules recited in the claim represent the process installation to be cleaned and can store respective self-description information relating to each respective cleaning property.  As discussed in the rejection above, Curran discloses that the system comprises data regarding the process (read as the process modules that represent the objects) and that the data stored include duration of various phases, the electrical or thermal energy consumed during various phases by various pieces of equipment, the temperature of CIP process fluid, an amount of water or chemistry used during a phase or a wash, or the like (see Curran paragraph [0027]).  Said data is understood to correspond to the “process modules” representing the process installation and said data (process modules) stores respective self-description information relating to each respective cleaning property.  Applicant’s arguments appear to be directed to a narrower definition of “process module;” however, the recitation “process module” has been given its broadest reasonable interpretation in light of the Specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714